PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/966,887
Filing Date: 30 Apr 2018
Appellant(s): Wild et al.



__________________
Abu Reaz, Reg. No. 74,202
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/01/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 12, 18, 22-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, U.S. Patent Application Publication No. 2015/0016477, hereinafter referred to as “Ogawa,” in view of Guntaka et al., U.S. Patent No. 10,038,592, hereinafter referred to as “Guntaka.”
Claims 2-3, 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka in further view of Nardone et al., U.S. Patent Application Publication No. 2002/0055939, hereinafter referred to as “Nardone.”
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka in further view of Peh et al., U.S. Patent Application Publication No. 2012/0303677, hereinafter referred to as “Peh.”
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka in further view of Vobbilisetty et al., U.S. Patent No. 10,075,394, hereinafter referred to as “Vobbilisetty.”
Claims 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Guntaka in further view of Gabriel et al., U.S. Patent Application Publication No. 2013/0332555, hereinafter referred to as “Gabriel,” in further view of Guntaka et al., U.S. Patent Application Publication No. 2016/0065473, hereinafter referred to as Guntaka 473.

(2) Response to Argument
The Examiner is maintaining the rejections that were made in the non-final Office Action of 06/03/2021, which were presented in association with the re-opening following the Appeal Brief of 02/17/2021.
The arguments presented in the new appeal brief of 11/01/2021 are not related to the most recent grounds of rejection and accordingly are not relevant to the present grounds of rejection.




Respectfully submitted,
/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.